     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 1 of 17


 1   JOSEPH H. HUNT
      Assistant Attorney General
 2   ALEX G. TSE
       Acting United States Attorney
 3   ANTHONY M. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN Bar No. 241415
       Senior Counsel
 5   United States Department of Justice
     Civil Division, Federal Programs Branch
 6     P.O. Box 883
       Washington, D.C. 20044
 7     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
 8     Email: Julia.Heiman@usdoj.gov
     Attorneys for Defendants
 9
     MAYER BROWN LLP
10   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
11   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
12     Two Palo Alto Square, Suite 300
       3000 El Camino Real
13     Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
14     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
15
                               UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                  OAKLAND DIVISION

18    TWITTER, INC.,                                     Case No. 14-cv-4480-YGR

19                     Plaintiff,                        FOURTH UPDATED JOINT CASE
      v.                                                 MANAGEMENT CONFERENCE
20                                                       STATEMENT
      MATTHEW G. WHITAKER,
21
      Acting Attorney General of the United States, 1    Case Management Conference
22    UNITED STATES DEPARTMENT OF
      JUSTICE, CHRISTOPHER WRAY, Director                November 26, 2018 at 2:00 p.m.
23    of the Federal Bureau of Investigation, and        Hon. Yvonne Gonzalez Rogers
      THE FEDERAL BUREAU OF
24    INVESTIGATION,
25                   Defendants.
26
            1
27           Matthew G. Whitaker, the Acting Attorney General of the United States, is substituted
     as defendant in this action, pursuant to Fed. R. Civ. P. 25(d).
28

                                                          Federal Rule of Civil Procedure 26(f) Joint Report and
                                                Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 2 of 17


 1           Pursuant to Federal Rule of Civil Procedure 26(f), Civil Local Rule 16-10, and the
 2   Court’s Standing Order in Civil Cases, ¶ 6, Plaintiff Twitter, Inc. (“Twitter”) and Defendants
 3   Matthew G. Whitaker, the United States Department of Justice, Christopher Wray, and the
 4   Federal Bureau of Investigation, hereby submit this Updated Joint Report.2
 5     I.    JURISDICTION AND SERVICE
 6           Twitter asserts that this Court has jurisdiction over the subject matter of this action under
 7   28 U.S.C. § 1331, and that this Court is authorized to provide declaratory relief under the
 8   Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, and make determinations regarding the
 9   Administrative Procedure Act, 5 U.S.C. § 551, et seq. For reasons previously raised with the
10   Court, Defendants maintain that Plaintiff is not entitled to relief under the Declaratory Judgment
11   Act, or any other form of relief, but do not contest the Court’s subject matter jurisdiction at this
12   time.
13           Defendants have been served with the Summons and Complaint.
14    II.    FACTS
15           Plaintiff Twitter’s Statement of Facts: On April 1, 2014, Twitter submitted a draft
16   Transparency Report for Defendants’ review with a request that Defendants identify which, if
17   any, parts of its Transparency Report were classified. ECF No. 1, Ex. 3. Five months later,
18   Defendants informed Twitter that “information contained in the [transparency] report is
19   classified and cannot be publicly released” because it did not conform to the pre-approved
20   reporting framework articulated in a January 27, 2014 letter from Deputy Attorney General
21   James M. Cole (“the DAG letter”). ECF No. 1, Ex. 5. On November 17, 2014, Defendant
22   released an “unclassified copy of [Twitter’s] proposed report,” which excised all quantitative
23

24
              2 The parties submitted an initial joint case management statement pursuant to Civil
25   Local Rule 16-9 on January 20, 2015. ECF No. 29. The parties also submitted updated joint
     case management statements pursuant to Civil Local Rule 16-10 on October 18, 2016, August 7,
26   2017, and April 2, 2018. As with the prior updated joint case management statements, because
     this statement is submitted pursuant to Civil Local Rule 16-10, and in order to conserve space,
27   the parties have not addressed every element required in an initial case management statement
     submitted under Civil Local Rule 16-9 and this Court’s Standing Order for all Judges.
28                                                     1

                                                            Federal Rule of Civil Procedure 26(f) Joint Report and
                                                  Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 3 of 17


 1   data regarding Twitter’s receipt of national security process to the extent that data was more
 2   granular than permitted under the broad reporting bands in the DAG Letter.
 3          The underlying facts at issue in this litigation have not changed since the initial case
 4   management statement. Twitter continues to allege that Defendants’ restriction on Twitter’s
 5   ability to make granular, aggregate disclosures about its receipt of security process—both in its
 6   2013 draft Transparency Report and “in future Transparency Reports covering subsequent
 7   periods of time”—violates the First Amendment. ECF No. 114, at ¶ 86; see also id. ¶¶ 7, 56, 89,
 8   91. Twitter has alleged that, given its large user base, the application of any statutory scheme or
 9   Government policy in a manner that prohibits Twitter from making granular, aggregate
10   disclosures about its receipt of national security process cannot be justified as narrowly tailored
11   under governing First Amendment standards to preventing harm to national security and is
12   therefore unconstitutional as applied to Twitter. Id. at ¶ 8, 11, 12, 45, 59, 79. Twitter has further
13   alleged that the restrictions on its speech are unconstitutional to the extent predicated on FISA’s
14   secrecy provisions, because, on its face, the FISA regime lacks the procedural safeguards
15   required for any system of prior restraint. Id. ¶¶ 17, 45, 84. The FISA regime permits the
16   application of nondisclosure obligations of unlimited duration, without any clear avenue for
17   periodic re-review. Id. ¶¶ 9, 10. Moreover, the FISA regime (even when coupled with the USA
18   FREEDOM Act) lacks any procedural mechanism under which the Government would be
19   required to initiate court proceedings and make a showing in response to notice from a
20   prospective speaker of the speaker’s intention to challenge a particular restriction on the
21   disclosure of the number of aggregate FISA requests received. Id. ¶¶ 22, 42, 45, 65, 84.
22          For all of these reasons, Twitter continues to seek a declaratory judgment recognizing,
23   among other things, that “Twitter has a First Amendment right to release the entire [draft
24   Transparency] [R]eport publicly in unredacted form,” that “[t]he FISA secrecy provisions are
25   facially unconstitutional under the First Amendment because,” among other procedural defects,
26   “they do not require nondisclosure orders to contain a defined duration,” and that “[a]ny
27   interpretation of FISA that prohibits publication of the unredacted Transparency Report is
28                                                     2

                                                            Federal Rule of Civil Procedure 26(f) Joint Report and
                                                  Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 4 of 17


 1   unconstitutional.” Id. Prayer for Relief, ¶¶ A(ii), (iv), (v). Additionally, Twitter continues to
 2   seek injunctive relief “barring Defendants . . . from prohibiting Twitter from [a] publishing
 3   information redacted by Defendants from the draft Transparency Report that is not
 4   [constitutionally] classified” or “[b] publishing similar information in future Transparency
 5   Reports covering subsequent periods of time.” Id., Prayer for Relief, ¶ C.
 6          On November 22, 2016, Defendants moved for summary judgment, ECF No. 145,
 7   relying principally on classified and unclassified declarations of then-Executive Assistant
 8   Director Michael B. Steinbach (“Steinbach”), ECF No. 145-1. On July 6, 2017, this Court
 9   denied that motion, holding that “the declarations of Steinbach, both in camera and public, fail to
10   provide sufficient details indicating that the decision to classify the information in the Draft
11   Transparency Report was based on anything more specific than the reporting bands in section
12   1874 and the FBI’s position that more granular information ‘could be expected to harm national
13   security.’” ECF No. 172, at 17. This Court continued: “Without some more specific articulation
14   of the inference the Government believes can be drawn from the information Twitter itself seeks
15   to publish, even years later, the Court cannot find that the Government has met the high burden
16   to overcome a presumption that its restrictions are unconstitutional.” Id. at 18. The Court
17   further determined that “[n]either the Government’s classification decision nor the disclosure
18   reporting statute provide [the procedural] safeguards” mandated by Freedman v. State of
19   Maryland, 380 U.S. 51 (1965), with respect to prior restraints. Id. “[N]or do the FISA
20   nondisclosure provisions at issue provide for review that would encompass just the aggregate
21   volume data.” Id.
22          On February 12, 2018, the Court granted in part Twitter’s motion to compel further
23   responses to its first set of requests for discovery, overruling the Government’s relevance
24   objections in toto and compelling further responses to most of Twitter’s requests. Dkt. No. 188.
25   Pursuant to a series of joint stipulations adopted by this Court, see Dkt. Nos. 200, 221, 231, 235,
26   the Government has made numerous supplemental productions of (almost completely) redacted
27   documents, served extensive logs reflecting their privilege claims over responsive documents
28                                                     3

                                                            Federal Rule of Civil Procedure 26(f) Joint Report and
                                                  Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 5 of 17


 1   located in the unclassified and SECRET classified enclaves, and supplemented their responses to
 2   Twitter’s Interrogatories, Set One. Throughout this time, the parties have engaged in ongoing
 3   meet-and-confer efforts to discuss Twitter's concerns regarding the breadth of the Government's
 4   privilege assertions as well as other discovery issues that have arisen during the course of the
 5   Government’s production of documents and privilege logs. The Order denying summary
 6   judgment also directed the Government to initiate an expedited security clearance review for
 7   Twitter’s lead counsel, Lee H. Rubin. Dkt. No. 172. On September 17, 2018, the Department of
 8   Justice informed Mr. Rubin that his background investigation had been “favorably adjudicated,”
 9   but that security clearance would be granted only if the Government determines that Mr. Rubin
10   has a “need to know” the specified classified information in this case.
11          Defendants’ Statement of Facts: Pursuing and disrupting terrorist plots and foreign
12   intelligence operations often require the Federal Bureau of Investigation (“FBI”) to seek
13   information relating to the use of electronic communications, including from electronic
14   communication service providers. Congress has authorized the FBI to collect such information
15   with a variety of legal tools, including through various authorities under FISA and pursuant to
16   FISC supervision, as well as NSLs. Because the subjects of national security investigations and
17   others who seek to harm the United States likely will take countermeasures to avoid detection,
18   secrecy is often essential to effective counterterrorism and counterintelligence investigations.
19   The Government therefore protects the confidentiality of information concerning its use of
20   national security legal process, including pursuant to statutory requirements and judicial orders
21   issued by the FISC. Specifically, a FISA order or directive may impose nondisclosure
22   obligations on particular electronic communication service providers. Likewise, the existence of
23   a request for information by NSL is typically subject to a nondisclosure requirement pursuant to
24   the NSL statute.
25          The Government is committed to facilitating transparency regarding companies’ receipt
26   of process to the greatest extent possible consistent with the protection of national security.
27   Thus, pursuant to the USA FREEDOM Act of 2015, see Pub. L. No. 114-23, 129 Stat. 268 (“the
28                                                     4

                                                            Federal Rule of Civil Procedure 26(f) Joint Report and
                                                  Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 6 of 17


 1   USA FREEDOM Act” or “the Act”) and the accompanying declassification by the Director of
 2   National Intelligence, recipients of national security legal process, including companies like
 3   Plaintiff, can publish more aggregate data than ever before concerning national security legal
 4   process they have received. Plaintiff, nonetheless, sought to reveal specific details regarding any
 5   national security legal process received by plaintiff during, inter alia, the second half of 2013,
 6   that went well beyond the disclosures permitted at that time and the disclosures later permitted
 7   under the USA FREEDOM Act. The Defendants informed Plaintiff which portions of the draft
 8   Transparency Report could not lawfully be published because they contained classified
 9   information, the disclosure of which could reasonably be expected to cause harm to national
10   security. On November 17, 2014, Defendants provided Plaintiff a version of the draft
11   Transparency Report from which classified information had been redacted. On May 24, 2016,
12   Plaintiff filed its Second Amended Complaint, see ECF No. 114, alleging, inter alia, that
13   information redacted from the draft Transparency Report was not properly classified and that
14   Plaintiff had a First Amendment right to publish it.3 The Defendants moved for summary
15   judgment on November 22, 2016, supporting the motion with a Classified Declaration of the
16   Executive Assistant Director of the National Security Branch of the FBI, along with an
17   Unclassified Declaration by the same official, which provides all of the information in the
18   Classified Declaration that can be shared with Twitter, the Court, or the public in unclassified
19   form. On July 6, 2017, the Court denied Defendants’ Motion for Summary Judgment,
20   concluding that “the Government has not yet made a sufficient showing” that the draft
21   Transparency Report cannot lawfully be published because it contains classified information,
22   disclosure of which could reasonably be expected to cause harm to national security. The
23

24
             3 Plaintiff’s original Complaint, ECF No. 1, had focused on a previous disclosure
25   framework, and the Court held that the claims therein were mooted by the passage of the USA
     FREEDOM Act. See ECF No. 85. The Court subsequently also dismissed the Plaintiff’s First
26   Amended Complaint, ECF No. 88, because the Plaintiff had not challenged the classification of
     the information in the draft Transparency Report, and, in the absence of such a challenge,
27   Plaintiff’s constitutional claims were not viable. Order, ECF No. 113 at 8.
28                                                     5

                                                            Federal Rule of Civil Procedure 26(f) Joint Report and
                                                  Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 7 of 17


 1   Government subsequently sought reconsideration of that order based on the Ninth Circuit’s
 2   decision in In re National Security Letter, 863 F.3d 1110 (9th Cir. 2017) (“In re NSL”), and the
 3   Court denied the Government’s motion for reconsideration on November 28. 2017, see ECF No.
 4   186. The case then proceeded to discovery, which is currently ongoing, as set forth in Section
 5   VIII below. 4
 6   III.   LEGAL ISSUES
 7   In Twitter’s view, the principal disputed legal issues in this action are:
 8      •   Whether Twitter is entitled to summary judgment on its First Amendment claim that the
 9          Government’s decision to prohibit Twitter from making disclosures about the aggregate
10          national security process Twitter receives that are more granular than the bands set forth
11          in the USA Freedom Act, violated (and continues to violate) the First Amendment.
12      •   Whether the absence of any durational limitation and of other procedural safeguards in
13          the FISA secrecy provisions that the Government contends are applicable to aggregate
14          reporting on the number of FISA requests received renders those provisions
15          unconstitutional.
16      •   Whether the absence of any durational limitation and of other procedural safeguards in
17          the USA Freedom Act renders that statute unconstitutional.
18      •   Whether the absence of any mechanism under the FISA regime or the USA Freedom Act
19          for speakers to secure an individualized assessment of whether their specific, proposed
20          disclosures about aggregate national security process would likely pose a serious and
21

22           4 The Government’s view remains that none of the discovery now being pursued by
     Plaintiff is appropriate, and that the extensive and costly burdens of that discovery are improper.
23   The core issue in this case – the national security harm that reasonably could be expected from
     the disclosure of Twitter’s draft Transparency Report – should have been resolved by reference
24   to the declarations previously submitted by the Government from an original classification
     authority (OCA), as no document or information sought in discovery can or will supersede that
25   OCA’s judgment regarding the national security. Summary judgment should have been
     entered—for or against the Government – based on that prior showing. If discovery continues,
26   and there is a motion to compel disclosure of classified information, such a motion may require
     an assertion of the state secrets privilege and the Government may seek dismissal on that basis if
27   necessary.
28                                                    6

                                                           Federal Rule of Civil Procedure 26(f) Joint Report and
                                                 Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 8 of 17


 1             imminent threat to national security, renders that regime facially unconstitutional and
 2             insufficiently tailored to pass strict scrutiny.
 3   Defendants assert that the principal legal issue in this action is:
 4         •   Whether, if strict scrutiny applies, the Court has correctly applied that standard to
 5             conclude that the Government has not demonstrated that disclosure would be reasonably
 6             likely to harm national security.5
 7             No counter-claims have been filed in this lawsuit.
 8   IV.       MOTIONS
 9             Twitter’s Statement Regarding Forthcoming Motions:
10             1.      Motion for Access to Classified Materials. As set forth above, Twitter previously
11   moved for—and the Court granted—Twitter’s motion for an order directing the Government to
12   initiate expedited security clearance for Twitter’s lead counsel. See Dkt. No. 172, at 21 (“The
13   Government is Ordered to move forward on granting Twitter’s lead counsel … Lee H. Rubin,
14   security clearances that would permit review of relevant classified materials in this matter.”).
15   Given the Government’s recent favorable adjudication of Mr. Rubin’s background investigation
16   for security clearance, as well as the Government’s ongoing reliance on its classified Steinbach
17   submission, see, e.g., supra, n. 4, Twitter presently intends to move the Court for an order
18   granting Twitter’s cleared counsel access to Defendants’ classified submission.
19             Twitter does not believe that the Government has exclusive authority to determine
20   whether Twitter has a legal right to access the Defendants’ classified submission or other
21   relevant classified materials. At a minimum, given the Government’s reliance on its classified
22   submission to justify classification of the redacted portions of Twitter’s draft Transparency
23   Report, fundamental principles of due process require providing Twitter’s counsel—whose
24   national security background investigation has been "favorably adjudicated"—access to the
25   Defendants’ classified submission. Indeed, Twitter believes the Court’s Order granting
26
               5
              The Government respectfully does not agree that a challenge to a nondisclosure
27   requirement imposed on the recipient of national security process must satisfy strict scrutiny and
     reserves the right to argue otherwise, as it has previously in this action, on a subsequent appeal.
28                                                         7

                                                                Federal Rule of Civil Procedure 26(f) Joint Report and
                                                      Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 9 of 17


 1   Plaintiff’s Motion for an Order Directing Defendants to Initiate An Expedited Security Clearance
 2   Process for Plaintiff’s Counsel is at odds with the Government’s denial of access to Twitter’s
 3   counsel of Defendants’ classified submission or categorical refusal to disclose classified
 4   documents that may be responsive to its discovery requests. See ECF No. 172, at 21 [Order]; see
 5   also ECF No. 124 [Twitter Motion for an Order Directing Defendants to Initiate an Expedited
 6   Security Clearance], 3–4 (collecting cases in which courts have ordered the Government to
 7   initiate the security clearance process for private counsel in civil cases so that, if eligible for
 8   clearance, counsel could access and review classified material that was central to the underlying
 9   dispute).6
10           2.      Possible Privilege Challenge. In addition, Twitter is currently continuing to
11   review Defendants’ most recent productions and voluminous privilege logs from Defendants’
12   unclassified enclave to determine whether it will be challenging Defendants’ broad privilege
13   claims. The Government only recently completed production of its unclassified DOJ privilege
14   logs on November 5, 2018, served its supplemental responses to Twitter’s first set of
15   Interrogatories on November 13, 2018, and produced the last tranche of unclassified materials
16   responsive to Twitter’s first set of requests for production on November 16, 2018. Moreover, it
17   is Twitter’s understanding that both logs and documents from the FBI’s unclassified systems are
18   still forthcoming. As a result of the Government’s numerous extension requests, Twitter has not
19   had an opportunity (as of the date of this case management statement) to fully review all the
20   materials necessary to determine whether it will challenge the Government’s privilege claims
21   and, if so, the likely scope of any such challenge. However, Twitter will be prepared to advise
22   the Court of its position on these issues at the November 26, 2018 case management conference.
23           3.      Motion for Summary Judgment. Finally, Twitter intends to bring a dispositive
24   motion upon the conclusion of discovery, specifically after the production of any remaining
25

26           6Twitter reserves the right to seek review of any classified discovery after the Court
     adjudicates Twitter’s motion to grant Twitter’s cleared counsel access to Defendants’ classified
27   submission. Twitter’s counsel’s review of the classified submission is likely to materially impact
     its view of what other classified information, if any, is needed to complete discovery in the case.
28                                                       8

                                                              Federal Rule of Civil Procedure 26(f) Joint Report and
                                                    Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 10 of 17


 1   documents and the disposition of any Twitter motion to compel production of documents over
 2   which the Government is asserting a privilege and Twitter’s anticipated motion to obtain access
 3   to the Defendants’ classified submission.
 4          Defendants’ Statement Regarding Forthcoming Motion:
 5          With respect to the Plaintiff’s requests for classified material, it is the Government’s
 6   position that Plaintiff’s counsel cannot lawfully access classified discovery absent security
 7   clearances and an Executive Branch determination of a “need-to-know.” See Exec. Order 13526
 8   § 4.1 (a)(3). In light of the Court’s Order granting Plaintiff’s Motion for Order Directing
 9   Defendants to Initiate An Expedited Security Clearance Process for Plaintiff’s Counsel, the
10   Government has completed Plaintiff’s counsel’s background investigation. Counsel’s
11   background investigation has been favorably adjudicated.
12          However, the Government has also concluded that, irrespective of favorable
13   determinations on Counsel’s background investigation, Plaintiff’s counsel have no “need-to-
14   know” any of the classified information either sought in discovery or previously submitted by the
15   Government to this Court, and thus Government will not consent to their access to classified
16   information in this case.7 See ECF No. 175-1, ¶ 8. The Government notes that none of the case
17   law cited by Plaintiff regarding the initiation of background investigations, see infra, involved a
18   challenge to a Government determination that material could not be published because it was
19   classified, granted discovery regarding a classification decision, or resulted in the plaintiffs’
20   counsel receiving access to classified information. See ECF No. 133 at 8–12 (discussing case
21   law). The Government’s position is that an order that classified information be disclosed to
22   Plaintiffs’ counsel would be subject to immediate appeal.
23          With respect to Plaintiff’s contemplated motion for access to classified materials, to the
24   extent Plaintiff will be seeking the disclosure of classified information to Plaintiff or Plaintiff’s
25
             7 As the Government advised the Court in the parties’ prior updated joint case
26   management statement, the FBI has determined that no “need-to-know” exists on the part of
     Plaintiff’s counsel for actual access to classified information in this case. See ECF No. 174 at 15
27   (citing Exec. Order 13526 at § 6.11(dd)).
28                                                      9

                                                             Federal Rule of Civil Procedure 26(f) Joint Report and
                                                   Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 11 of 17


 1   counsel, the Government will need to consider whether to assert the state secrets privilege in
 2   response to that motion.8
 3    V.     AMENDMENT OF PLEADINGS
 4           The parties do not presently anticipate that any additional parties will be joined or that
 5   further amendments to the pleadings will be necessary, but they reserve the right to make any
 6   such amendments.
 7     VI.       EVIDENCE PRESERVATION
 8           Each party represents that it has instituted reasonable document retention procedures so
 9   as to maintain relevant documents, electronic or otherwise, until this dispute is resolved.
10    VII.       DISCLOSURES
11           The parties exchanged initial disclosures in this matter on November 21, 2016. The
12   parties then proceeded to negotiate a joint Stipulated Protective Order (ECF No. 170), which this
13   Court entered on March 27, 2017. The Government thereafter provided Twitter with additional
14   documentation identified in its Rule 26(a)(1) disclosures in a letter dated March 27, 2017.
15   VIII.       DISCOVERY
16           Joint Statement Regarding Progress to Date on Twitter’s First Set of Discovery
17   Requests:
18           In November 2016, Twitter served its first set of interrogatories and requests for
19   production, seeking both unclassified and classified information, and, with limited exceptions,
20   Defendants objected to those discovery requests. The parties’ disputes over the relevance of
21   such discovery were set forth in a Joint Letter Brief filed by the parties on February 17, 2017,
22   ECF No. 167. The Court granted in part and denied in part Twitter’s requests for further
23   responses to their first set of discovery requests on February 12, 2018. See ECF No. 188. Since
24   that time, Defendants have been working to respond to Plaintiff’s First Set of Discovery
25

26           8Under the Attorney General’s policy, consideration of whether to assert the state secrets
     privilege requires review and consideration by several high-level Government officials. See
27   Mem. from Attorney Gen. to Heads of Executive Dep’ts and Agencies on Policies and
     Procedures Governing Invocation of the States Secrets Privilege (Sept. 23, 2009).
28                                                    10

                                                            Federal Rule of Civil Procedure 26(f) Joint Report and
                                                  Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 12 of 17


 1   Requests, and, since April 20, 2018, have submitted bi-weekly status reports summarizing their
 2   progress. See, e.g., ECF Nos. 201, 204, 207. Since August 28, 2018, these status reports have
 3   also typically included joint submissions regarding the status of the parties’ discovery disputes
 4   and meet-and-confer efforts. Cf. Dkt. No. 225 (Court Order so requiring); 226, 229, 232 (status
 5   reports). On May 26, 2018, Defendants produced FBI’s log for classified documents from FBI’s
 6   SECRET enclave, consisting of four volumes addressing email and attachments, comprising over
 7   700 pages, as well as two additional logs addressing Instant Messages and electronic documents.
 8          Defendants then turned to reviewing and processing for production materials from their
 9   unclassified systems. After several productions, it became apparent that—with limited
10   exceptions—all substantive material from the documents being produced in discovery was
11   redacted. In an effort to facilitate resolution of Twitter’s concerns over Defendants’ extensive
12   privilege claims, and to avoid time-consuming and unnecessary production of material that did
13   not materially advance the exchange of information in this action, the parties stipulated to
14   accelerate the production of Defendants’ unclassified privilege logs ahead of the completion of
15   their document productions, and to limit Defendants’ final production to documents containing at
16   least some non-redacted, substantive material. See ECF No. 233. The Court granted the parties’
17   stipulated request and set a new schedule on October 10, 2018. See ECF No. 235. Defendants
18   have largely abided by that schedule with the exception of two further extensions, which it
19   sought and received to complete the production of the final portion of DOJ’s privilege log. See
20   Dkt. Nos. 238, 242. Defendants accordingly produced sections from their privilege log for
21   materials from the DOJ’s unclassified systems on October 12, October 26, and November 5.
22   DOJ’s log consisted of nine volumes totaling almost 2,500 pages. Although the FBI has
23   encountered difficulties completing its privilege log for materials from its unclassified systems,
24   as a family medical emergency required the attorney primarily responsible for this case to remain
25   out of the office for a substantial portion of the last several weeks, FBI has nearly completed its
26   log and will be producing that log to Twitter by November 20, 2018.
27

28                                                    11

                                                            Federal Rule of Civil Procedure 26(f) Joint Report and
                                                  Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 13 of 17


 1           Additionally, on Friday, November 16, 2018, Defendants completed their production of
 2   materials from unclassified systems, consistent with the parties’ agreement that only those
 3   materials with substantive information that has not been redacted should be produced. See ECF
 4   No. 235 at 2 (ordering such production based on the parties’ stipulated request). In total, FBI
 5   and DOJ have produced over 29,000 pages of materials to Plaintiff.
 6           Furthermore, on November 13, 2018, Defendants produced their supplemental responses
 7   to Plaintiff’s First Set of Interrogatories.
 8           After the forthcoming production of FBI’s privilege log, Defendants will have completed
 9   their responses to Plaintiff’s First Set of Discovery Requests with respect to materials from their
10   unclassified systems.
11           Joint Statement Regarding Forthcoming Discovery:
12           As to Defendants’ review and production of logs for materials on their remaining
13   classified systems, apart from FBI’s SECRET enclave for which FBI produced logs in May
14   2018, Defendants have advised Twitter that a substantial amount of time will be required to
15   complete this effort unless the parties can agree to narrow the scope of documents deemed
16   responsive and subject to review. This is due to both the volume of the documents and their
17   sensitivity, which substantially limits the number of individuals who can review them for
18   responsiveness, or assist in the logging effort.9 In light of these limitations, DOJ and FBI
19   propose that they complete their initial review of materials from their remaining classified
20   systems by the end of March, reporting their progress to the Court in bi-weekly status reports as
21   before. Defendants then propose to produce their privilege logs on a rolling basis, every two
22

23

24           9In addition, certain limitations on the FBI’s ability to electronically search for
     responsive information in its TOP SECRET enclave have resulted in identification within the
25   material collected of a substantial volume of information which will likely not be responsive, but
     which determination requires a document-by-document review by FBI, Office of the General
26   Counsel (OGC) personnel. Although a team of over a dozen people in FBI OGC were able to
     devote months to the review and processing of materials from the FBI’s unclassified enclave,
27   only limited FBI OGC personnel possess the requisite clearance to access the TOP SECRET
     enclave.
28                                                      12

                                                              Federal Rule of Civil Procedure 26(f) Joint Report and
                                                    Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 14 of 17


 1   weeks, with approximately 1,000 documents getting logged in each volume, until the items
 2   identified as responsive in the initial review all have been logged.
 3          Twitter is concerned about significantly extending the timeline for completion of
 4   discovery in this case, but anticipates it can reach agreement with Defendants to narrow the
 5   scope of the additional logs that need to be produced from the Top Secret materials.
 6           To that end, Twitter concurs in Defendants’ request that the Court permit them to confer
 7   further regarding a proposal for the Top Secret enclave, and to submit a stipulated request for a
 8   schedule (if they are able to reach agreement), or to notify the Court that an agreement could not
 9   be reached, if that is the case, by December 10 (this would be two weeks after the case
10   management conference).
11          Joint Statement Regarding Twitter’s Second Set of Discovery Requests:
12          On February 5, 2018, Twitter served its second set of discovery requests on Defendants.
13   On March 9, 2018 and March 13, 2018, Defendants provided to Twitter their responses and
14   objections to Twitter’s second set of discovery requests, including by producing documents
15   responsive to Twitter’s requests for production. The parties have conferred regarding
16   Defendants’ responses, and Defendants agreed to provide a supplement to one of its responses to
17   an interrogatory in Twitter’s Second Set of Discovery Requests.
18          A. Preservation of Evidence
19          Each party represents that it has instituted reasonable document retention procedures so
20   as to maintain relevant documents, electronic or otherwise, until this dispute is resolved.
21          B. Protective Order
22          The Court has entered a protective order agreed upon by the parties. ECF No. 170.
23   IX.    RELATED CASES
24          There are no related cases pending before this Court or any other United States District
25   Court or regional Circuit Court of Appeals. Defendants assert that any proceedings before the
26   Foreign Intelligence Surveillance Court that have resulted in or involved any orders or directives
27

28                                                    13

                                                            Federal Rule of Civil Procedure 26(f) Joint Report and
                                                  Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 15 of 17


 1   to Twitter to produce information to the Government, or to refrain from publicly disclosing
 2   information, are related to this action, if there are such proceedings.
 3    X.       RELIEF
 4             Twitter seeks declaratory and injunctive relief as outlined in the Second Amended
 5   Complaint. ECF No. 114.
 6             Defendants deny that Plaintiff is entitled to the foregoing relief or to any relief in this
 7   action.
 8     XI.       SETTLEMENT AND ADR
 9             The parties discussed Alternative Dispute Resolution during the Rule 26(f) conference.
10   Neither Defendants nor Twitter believes that ADR would be appropriate at this time, given the
11   nature of the claims raised and the relief sought. The parties have filed their ADR Certifications.
12    XII.       NARROWING OF ISSUES
13             The parties have engaged in an extensive meet and confer process to try to narrow the
14   issues as to which the parties will need to seek the Court’s assistance. Thus far, they have
15   reached agreement on a number of discovery-related matters, as reflected in their joint prior
16   submissions to the Court. See, e.g., ECF No. 233 (joint stipulation regarding discovery). They
17   continue to work together to determine the best way to move the case forward as to the
18   remaining classified materials for which privilege logs are required.
19   XIII.       EXPEDITED TRIAL PROCEDURE
20             The parties do not believe that this case is amenable to resolution through expedited trial
21   procedure.
22   XIV. SCHEDULING
23             As set forth in Section VIII above, Defendants have proposed a schedule for the review
24   of their remaining classified materials, as well as the production of privilege logs for those
25   documents. In the alternative, Defendants have proposed a means of narrowing the documents to
26   be reviewed to focus on those that might be of the greatest interest to Twitter, in an effort to
27   more expeditiously move the matter forward. Twitter is considering Defendants’ proposal, and
28                                                       14

                                                               Federal Rule of Civil Procedure 26(f) Joint Report and
                                                     Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 16 of 17


 1   the parties respectfully propose to submit a stipulated schedule for the completion of discovery to
 2   the Court by December 10, 2018, or to notify the Court at that time if an agreement cannot be
 3   reached.
 4            Twitter believes that after discovery has been completed, the Court should set deadlines
 5   for the filing of any summary judgment motions.
 6   XIV.       TRIAL
 7          In Twitter’s view, this case should be resolved by Twitter’s motion for summary judgment
 8   or at trial.
 9          In Defendants’ view, this case should be resolved based on a dispositive motion.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    15

                                                            Federal Rule of Civil Procedure 26(f) Joint Report and
                                                  Joint Case Management Statement – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 244 Filed 11/19/18 Page 17 of 17


 1   Agreed to and submitted by:
 2
     Dated: November 19, 2018                      JOSEPH H. HUNT
 3                                                 Assistant Attorney General

 4                                                 ALEX G. TSE
                                                   Acting United States Attorney
 5
                                                   ANTHONY J. COPPOLINO
 6
                                                   Deputy Branch Director
 7
                                                    /s/ Julia A. Heiman
 8                                                 JULIA A. HEIMAN, Bar No. 241415
                                                   Senior Counsel
 9                                                 U.S. Department of Justice
10                                                 Civil Division, Federal Programs Branch
                                                   P.O. Box 883
11                                                 Washington, D.C. 20044
                                                   julia.heiman@usdoj.gov
12
                                                   Attorneys for Defendants
13
      Dated: November 19, 2018                     MAYER BROWN LLP
14
                                                    /s/ Lee H. Rubin
15                                                 ANDREW JOHN PINCUS (Pro Hac Vice)
                                                   apincus@mayerbrown.com
16                                                 1999 K Street, NW
                                                   Washington, DC 20006
17                                                 Telephone:     (202) 263-3220
                                                   Facsimile:     (202) 263-3300
18
                                                   MAYER BROWN LLP
19                                                 LEE H. RUBIN (SBN 141331)
                                                   lrubin@mayerbrown.com
20                                                 SAMANTHA BOOTH (SBN 298852)
                                                   sbooth@mayerbrown.com
21                                                 Two Palo Alto Square, Suite 300
                                                   3000 El Camino Real
22                                                 Palo Alto, CA 94306-2112
                                                   Telephone:    (650) 331-2000
23                                                 Facsimile:    (650) 331-2060
24                                                 ATTORNEYS FOR PLAINTIFF
                                                   TWITTER, INC.
25

26
     *Pursuant to Local Civil Rule 5-1(i)(3), I, Julia Heiman, attest that I obtained the concurrence of
27   Plaintiff’s counsel in the filing of this document.

28                                                   16

                                                           Federal Rule of Civil Procedure 26(f) Joint Report and
                                                 Joint Case Management Statement – Case No. 14-cv-4480-YGR
